DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 28, 2021, in which claims 1-12 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on December 28, 2021, with respect to claims 1-12 have been fully considered and are persuasive in view of a new ground of rejection necessitated by amendment.

Remark
After further reviewed Applicant’s amendment and arguments, filed on December 28, 2021, it is not clear how one having skill in the art would have activated the second instance to execute the analysis program thereby performing the second process thereby analyzing the acquired data. It is also not clear of what the Applicant meant by “to execute the analysis program thereby performing the second process thereby analyzing the acquired data”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how one having skill in the art before the effective date of the claimed invention would have activated the second instance to execute the analysis program thereby performing the second process thereby analyzing the acquired data. The specification, page 2, last paragraph, states that “When the processing of the first instance is completed, the agent generates a second process that executes an analysis process with respect to the acquired data and a second instance that executes processing within the second process and activates the second instance to execute an analysis”. These mentioned of the specification does not activate the second instance would execute the analysis program to thereby perform the second process thereby analyze the acquired data. It is also not clear of what the applicant meant by “thereby performing the second process thereby analyzing the acquired data”. Applicant is advised amend the claim or provide a mapping correspondence for that limitation in the claim
Claims 2-6 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: “controls the degree of parallelism of the analysis process and the analysis instance on the basis of the performance of the analysis process and the analysis instance and a maximum value of the degree of parallelism in analysis process”.
Claims 8, 10 and 12 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim Objections
Claim 7 is objected to because of the following informalities: please delete “a first step of”, “a second step of”, and “a third step of”. Appropriate correction is required.

Note
In order to expertise the prosecution of the instant application, a proposed claim amendment consistent with the novel features of the invention is provided below.

1. (Proposed amended) A computer system comprising: a first computer that includes a processor, a memory, and a storage and accumulates data; and a second computer that includes a processor, a memory, and a storage and analyzes data accumulated in the first computer, wherein the second computer includes:
a minimum analysis dataset in which a data item serving as an analysis target and a repetition unit are defined in advance for each analysis target; and

receive an analysis target data fetching designation including the minimum analysis dataset to use for analysis, a repetition range of repeating acquisition of data, and a repetition unit of repeating acquisition of data,
perform a first process that acquires data from the first computer by performing a first instance of the first process based on the repetition range and the repetition unit included in the analysis target data fetching designation, and
initialize the first instance of the first process to acquire the accumulated data from the first computer, and
when the performing of the first instance of the first process is completed, the agent program configures the second computer to perform a second process by executing an analysis program that configures the second computer to analyze the acquired data by performing a second instance the second process,[[ and]]
,
activate the second instance of the second program to perform an analysis process when the executing of the first instance of the first program is completed,
acquire a data acquisition processing time of the first instance of the first program and a data analysis process time of the second instance of the second program and to determine a degree of parallelism of data acquisition of acquiring the data in parallel and a degree of parallelism of data analysis of analyzing the data in parallel on the basis of the data acquisition processing time and the data analysis process time, and 
increase the degree of parallelism of data acquisition if the data acquisition processing time is larger than the data analysis process time and increases the degree of parallelism of data analysis when the data analysis process time is larger than a previous data analysis process time.

2. (Original) The computer system according to claim 1, wherein the analysis target data fetching designation includes: a correlation between the data item of the minimum analysis dataset and the analysis target data; a correlation between the repetition unit of the minimum analysis dataset and the analysis target data; and access information to the data.

3. (Cancelled) 

4. (Previously amended) The computer system according to claim 2, wherein the agent program further configures the second computer to accumulate meta information of data acquired from the first computer, determines whether acquisition target data included in the analysis target data fetching designation is included in the meta information, and acquires data other than the data included in the meta information from the first computer.

5. (Cancelled) 

6. (Previously Amended) The computer system according to claim [[3]] 1, wherein the agent program further configures the second computer to acquire a processing load of a processor of the second computer and changes the degree of parallelism of data analysis according to the processing load of the processor of the second computer.
7. (Proposed amended) A data analysis method of analyzing data using a first computer that includes a processor, a memory, and a storage and accumulates data and a second computer that includes a processor, a memory including a minimum analysis data set in which a data item corresponding to an analysis target and a repetition unit are defined in advance for each analysis target, and a storage and analyzes data accumulated in the first computer, the method comprising:
to use for analysis, a repetition range of repeating acquisition of data, and a repetition unit of repeating acquisition of data;


acquire a data acquisition processing time of the first instance of the first program and a data analysis process time of the second instance of the second program and to determine a degree of parallelism of data acquisition of acquiring the data in parallel and a degree of parallelism of data analysis of analyzing the data in parallel on a basis of the data acquisition processing time and the data analysis process time; and 
increase the degree of parallelism of data acquisition if the data acquisition processing time is larger than the data analysis process time and increases the degree of parallelism of data analysis when the data analysis process time is larger than a previous data analysis process time.

8. (Original) The data analysis method according to claim 7, wherein the analysis target data fetching designation includes: a correlation between the data item of the minimum analysis dataset and the analysis target data; a correlation between the repetition unit of the minimum analysis dataset and the analysis target data; and access information to the data.

9. (Cancelled) 

10. (Proposed amended) The data analysis method according to claim 8, further comprises: accumulating meta information of data acquired from the first computer, determining whether acquisition target data included in the analysis target data fetching designation is included in the meta information, and acquiring data other than the data included in the meta information from the first computer.

11. (Cancelled) 

12. (Proposed amended) The data analysis method according to claim [[9]] 7, further comprises: acquiring a processing load of a processor of the second computer and changing the degree of parallelism of data analysis according to the processing load of the processor of the second computer.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150134919 (involved in analyzing a large amount of data, it is conceivable to divide the data and perform parallel data processing with no mutual dependency using a plurality of computers. In order to aid creation of programs that perform such parallel data processing, there is proposed a framework such as Hadoop. Using a framework for parallel data processing allows a user to create programs without being aware of the details of complicated processes such as communication between computers).

US20040193807 (involved in a prefetching program which manages prefetching of data acquires information related to an SQL statement which is executed repeatedly and execution starting information of the processing and, thereafter, issues a prefetching instruction of data to a storage device based on these information).



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 11, 2022